United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                No. 96-3882WM
                                _____________

Thomas Hughes,                         *
                                       *
            Plaintiff-Appellant,       *
                                       *
      v.                               *
                                       * Appeal from the United States
Michael Groose;                        * District Court for the Western
                                       * District of Missouri.
            Defendant,                 *
                                       *      [UNPUBLISHED]
Karen Cornell; Correctional Medical    *
Systems, Inc.; Dr. Largaespada,        *
                                       *
            Defendants-Appellees.      *
                                 _____________

                          Submitted: December 1, 1997
                              Filed: December 17, 1997
                               _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Thomas Hughes appeals the district court's grant of summary judgment in favor
of Karen Cornell and others involved in Hughes's medical care at the Jefferson City
Correctional Center. Having carefully reviewed the record and the parties'
submissions, we are convinced the judgment of the district court was correct.
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-